Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed February 15, 2022 is acknowledged.  Claims 2-16 and 18-216 are canceled. Claims 1, 17 and 223 are amended. Claims 1, 17 and 217-223 are pending. claims 218-219 are withdrawn with traverse (filed 11/25/19) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 25, 2019.
3. 	Claims 1, 17, 217 and 220-223 are under examination with respect to MS4A4, inhibiting the activity of the receptor and inhibitory polynucleotide in this office action. 
4.	Applicant’s arguments filed on February 15, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification filed 2/15/22. 

Claim Rejections/Objections Maintained
In view of the amendment filed on February 15, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, 217 and 220-223 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 7-8 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1 by reciting “treating AD” and Dr. Sandeep Datta’s declaration and Example 5 of the instant specification.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. The limitation “the activity of a MS4A receptor…..MS4A4 receptor…MS4A6 receptor…MS4A7 receptor….” recited in claim 1 is unclear. It is unclear what activity of MS4A receptor is related to AD and what activity of MS4A receptor in patients suffering from AD would cause AD and can be inhibited by the claimed inhibitory polynucleotide in order to treat AD. It is unclear what activity is inhibited and what the inhibitory polypeptide is, and whether the inhibitory polynucleotide is designed to enhance or reduce the undefined activity mediated by MS4A receptor in pathogenesis of AD because the pathogenesis of AD that is mediated by the activity of MS4A receptor is unknown, and the activity of MS4A receptor related to pathogenesis of AD is also unknown. It is unclear what activity of MS4A is inhibited by the claimed inhibitory polynucleotide in patients with AD in order to treat AD. Thus, it is unclear whether the undefined activity of MS4A receptor that is inhibited by the claimed inhibitory polynucleotide is to reduce or enhance pathogenesis of AD. The metes and bounds of what are encompassed within the recited activity of an MS4A4, MS4A6 or MS4A7 receptor in a subject suffering from AD and the claimed inhibitory polynucleotide cannot be determined, which renders the claim indefinite.
ii. The rest of the claims are indefinite as depending from an indefinite claim 1. 
Accordingly, the rejection of claims 1, 17, 217 and 220-223 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 17, 217 and 220-223 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 17, 217 and 220-223 as amended are drawn to a method of treating Alzheimer’s disease (AD) in a subject, comprising administering to the subject an agent that inhibits the activity of an MS4A receptor, wherein the MS4A receptor is an MS4A4 receptor, MS4A6 receptor or MS4A7 receptor, and wherein the agent is an inhibitory polynucleotide specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor; and optionally wherein the inhibitory polynucleotide includes siRNA, shRNA, an antisense RNA molecule or a polynucleotide encoding a molecule of siRNA, shRNA and/or antisense RNA. The claims encompass using a structurally and functionally undefined inhibitory polynucleotide specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor for treating AD.

 On p. 9-10 of the response, Applicant argues that instant claims are enabled and supported by Dr. Sandeep Datta's declaration filed 2/15/22 and Figures 1-3 of Appendix A. Applicant argues that a shift towards a disease associated phenotype based on single cell sequencing of microglia from MS4A6C KO mice in microtubule-associated protein tau model of AD is reverted when loss of function in MS4A6C alleles are crossed into the mice (Figure 1 of Appendix A), disease-associated phenotypes in 5xFAD or PS19Tau models of AD are partially or completely reverted when loss of function of MS4A6C or MS4A6D are cross in based on Motion sequencing (MoSeq) (Figure 2 of Appendix) and movement phenotypes associated with diseases based on MoSeq analysis of cognitive behaviors in Y maze and Novel Object Recognition (NOR) tasks are partially or completely reverted by MS4A mutations (Figure 3). Applicant argues that in view of the specification and declaration, skilled artisan would know how to use the claimed methods without undue experimentation and further cites In re Brana and Examples 5 and 7 (paragraph [0085]) in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.03, 2164.05-2164.08, Wands factors and the prior art, the specification has not provided sufficient guidance to enable one skilled in the art to practice the claimed invention without undue experimentation because:
i. The Dr. Sandeep Datta's declaration funder 37 CFR 1.132 filed 2/15/22 is insufficient to overcome the rejection of claims 1, 17, 217 and 220-223 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the last Office action because: facts presented are not germane to the rejection at issue and the showing in Dr. Sandeep Datta's declaration is not commensurate in scope with the claims. 
Dr. Sandeep Datta's declaration filed 2/15/22 only stated that i) based on data statistically analyzed from single cell sequencing of microglia from 9-month old mice in a tau model of AD (Mapt), there was a shift toward disease associated phenotypes; and such a shift toward disease associated phenotypes was reverted when loss of function in MS4a6c alleles are crossed into the mice (paragraph 3, Figure1); ii) based on data statistically analyzed from motion sequencing (MoSeq), AD related phenotypes in mice were reverted by MS4A gene mutations (paragraph 4, Fgure 2) and movement phenotypes of cognitive behaviors in Y maze and Novel object recognition (NOR) were partially or completely reverted by MS4A loss of function mutations (paragraph 5,Figure 3). The data shown in Dr. Sandeep Datta's declaration filed 2/15/22 only provide a statistical correlation analysis between AD-related phenotypes in a tau model of AD (Mapt) and loss of function in MS4a6c alleles or MS4A loss of function mutations, which is not relevant to the issue of treating AD using an inhibitory polynucleotide, siRNA, shRNA, or antisense specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor and provides no objective evidence thereof.  There are no data regarding treatment of AD using an inhibitory polynucleotide, an siRNA, shRNA, an antisense RNA molecule specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor or a polynucleotide encoding a molecule of siRNA, shRNA and/or antisense RNA specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor. Thus, there is no showing that the objective evidence of treating AD using an inhibitory polynucleotide specific for a MS4A4 receptor, MS4A6 receptor or MS4A7 receptor is commensurate in scope with the claims.  See MPEP § 716.
Neither the specification nor the Dr. Sandeep Datta's declaration provides a well-established structural and functional correlation between a statistical correlation analysis between AD-related phenotypes in a tau model of AD (Mapt) and loss of function in MS4a6c alleles or MS4A loss of function mutations and the claimed inhibitory polynucleotides, siRNA, shRNA or antisense in inhibiting undefined activity of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or for treatment of AD.
ii. The structural and functional relationship between the claimed inhibitory polynucleotides, siRNA, shRNA or antisense in inhibiting undefined activity of MS4A4, an MS4A6 or an MS4A7 receptor and treatment of AD is unknown and uncertain in view of the uncertainty of the role and activity of MS4A4 in AD as taught by Villegas-Llerena (p.77, 1st col. MS4A cluster, table 1; Curr. Opin. Neurobiol. 2016; 36:74-81mcited previously), Proitsi (see p. 284, 2nd col., 2nd paragraph; Neurobol. Aging 2014; 35:279-290, cited previously) and Karch et al. (p. 6-4; Biol. Psychiatry, 2015; 77:43-51, cited previously). 
In particular, Proitsi teaches that while the presence of a protective allele (minor, rs610932) was associated with lower expression in all subject, this association is not statistically significant in control subjects and is not based on brain tissue (p. 284, 2nd col., 2nd paragraph). Proitsi also teaches that the altered expression could be the result from other factors, and that more studies are required in order to decipher the effects of different expression levels, underexpression or overexpression of MS4A6A in relation to pathogenesis of AD and in AD patients in vivo because the functional basis of neuronal cell expression and the role in pathogenesis of AD is unknown (p. 286, 2nd col. and p. 287, 2nd col.-p. 288).
Further, while increased expression levels of MS4A4A are found to be associated with advanced brain pathology in AD patients, the role and activity of MS4A4 in AD is uncertain, and SNPs related to the MS4A cluster provide uncertain information; for example, rs983392 and rs610932 (near MS4A6A) and rs4938933 (between MS4A4E and MS4A6A) are associated with reduced AD risk whereas rs670139 (in MS4A4E) and rs610932 (near MS4A6A) are associated with increased AD risk based on Genome Wide Association Studies (GWAS) as taught by Villegas-Llerena. Thus, it is uncertain as to what activity of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD is and whether inhibiting an undetermined activity of an MS4A4, an MS4A6 or an MS4A7 receptor in AD can provide benefits or opposite effects in a subject suffering from AD because the function and the role of these genes and variants in pathogenesis of AD are unknown and unclear (see table 1; p. 77; Villegas-Llerena et al. Curr. Opin. Neurobiol. 2016; 36:74-81, cited previously). 
Neither the specification nor Dr. Sandeep Datta's declaration or the prior art provides sufficient guidance as to what the structural and functional relationship of the claimed inhibitory polynucleotides, siRNA, shRNA or antisense in inhibiting undefined activity of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD is or in treating AD is. 
iii. The structure and function of the claimed inhibitory polynucleotide, siRNA, shRNA or antisense specific for MS4A4, an MS4A6 or an MS4A7 receptor for treating AD is unknown in view of paragraphs [0052]-[0053] of instant specification, Watts et al. (p. 1-5; Watts et al., J. Pathol. 2012; 226:365-379, cited previously) and Scoles et al. (p. 1-4, Scoles et al. Neurol. Genet. 2019; 5:e323. doi:10.1212/NXG.0000000000000323, cited previously). 
As previously made of record, based on the specification, the claimed inhibitory polynucleotide specific for MS4A4, an MS4A6 or an MS4A7 receptor is referred to an agent that inhibits expression or activity of MS4A4, an MS4A6 or an MS4A7 receptor and includes antisense, siRNA, shRNA, RNAi molecule (see [0052]-[0053]), which requires targeting to encoded mRNAs and inhibiting protein expression of MS4A4, an MS4A6 or an MS4A7 receptor as evidenced by Watts et al. (p. 1-5) and Scoles et al. (p. 1-4). 
However, the SNPs that have been found to be associated with AD risks are not within exons and most likely are located within introns, which are removed by RNA splicing because these intron sequences are not coding sequences and removed by RNA splicing as RNA matures. Thus, it is not known what the claimed inhibitory polynucleotides, siRNA, shRNA or antisense specific for MS4A4, an MS4A6 or an MS4A7 receptor are and it is also unpredictable whether these structurally and functionally undefined inhibitory polynucleotide, siRNA, shRNA or antisense can inhibit undefined activity of an MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or can treat AD in vivo because the role and function of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD, such as inhibiting or reducing neurofibrillary tangles or Abeta plaques in subjects with AD in vivo are unknown. 
Neither the specification nor the prior art provides a structural and functional relationship of these inhibitory polynucleotides, siRNA, shRNA or antisense specific for MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD and whether they can inhibit neurofibrillary tangles or Abeta plaques or other known mechanisms in the brain or in the subject with AD, and thereby treat AD. 
iv. The in vitro cellular model of detecting MS4A proteins capable of responding to small molecule odorants in HEK293 cells transfected with plasmids encoding GCaMP6S and N-terminal mCherry-MS4A fusion proteins or in necklace sensory neurons in vitro shown in the specification (Examples 1-7) is not related to AD and is not an art-accepted model of AD or an art-accepted animal model of evaluating the treatment of AD with any agent in view of Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8, cited previously) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650, cited previously).
As previously made of record, the specification only discloses the expression levels of MS4As in GC-D+ cells are higher relative to those in OMP+ cells (example 1), MS4A family members can be detected in necklace sensory neurons by in situ hybridization, or immunostaining (examples 4-5), MS4A proteins are capable of responding to small molecule odorants in HEK293 cells transfected with plasmids encoding GCaMP6S and N-terminal mCherry-MS4A fusion proteins (example 3) or in necklace sensory neurons (examples 6-7). However, none of HEK293 cells transfected with plasmids encoding GCaMP6S and N-terminal mCherry-MS4A fusion proteins or in necklace sensory neurons in mice are an art-accepted model of AD or an art accepted model of AD to evaluate the effects of the inhibitory polynucleotides of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or in a subject suffering from AD in vivo.  
Taken together, neither the specification nor the prior art provides a structural and functional relationship of these inhibitory polynucleotides specific for MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD and whether they can inhibit neurofibrillary tangles or Abeta plaques or other known mechanisms in the brain or in the subject with AD. Thus, a skilled artisan cannot contemplate how to make and use the claimed invention without further determining and deciphering the effects of the claimed inhibitory polynucleotides specific for MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or on inhibiting neurofibrillary tangles or Abeta plaques in the brain, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention.
Thus, In view of MPEP 2164.0.1-2164.03, 2164.05-2164.08, it is unpredictable whether administering the claimed inhibitory polynucleotides, siRNA, shRNA or antisense specific for an MS4A4, an MS4A6 or an MS4A7 receptor can treat AD in vivo or provide benefits such as inhibiting neurofibrillary tangles or reducing Abeta plaques because neither the specification nor the prior art provides sufficient guidance or evidence to demonstrate that the claimed structurally and functionally undefined inhibitory polynucleotides, siRNA, shRNA or antisense specific for an MS4A4, an MS4A6 or an MS4A7 receptor can treat AD in vivo or provides sufficient guidance to enable a skilled artisan practice the claimed invention without undue experimentation. Note that 
“The ‘predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.

A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 100,(CAFC 1997), the court held that:
“[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method without first making a substantial inventive contribution. Therefore, in view of the complex nature of the invention, the lack of guidance or working example in the specification, the unpredictability of the claimed methods, the current status of the art and the breadth of the claims, undue experimentation would be required by the skilled artisan to practice the claimed invention as it pertains to a method of treating AD in vivo by administration of the claimed inhibitory polynucleotide without knowing the structural and functional relationship of the claimed inhibitory polynucleotide in pathogenesis of AD, and the role of  MS4A4, MS4A6 or MS4A7 receptor in subjects suffering from AD. Accordingly, the rejection of claims 1, 17, 217 and 220-223 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. 


Claim Rejections - 35 USC § 112
8.	Claims 1, 17, 217 and 220-223 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 17, 217 and 220-223 as amended encompass using a genus of structurally and functionally undetermined or defined inhibitory polynucleotides, siRNA, shRNA or antisense RNA specific for an MS4A4, an MS4A6 or an MS4A7 receptor to treat AD in vivo or to inhibit a genus of undefined or undetermined activity of an MS4A4, an MS4A6 or an MS4A7 receptor thereby treating AD in vivo. The specification provides no sufficient information or description or evidence to demonstrate that Applicant is possession of using the claimed genus of structurally and functionally undetermined or defined inhibitory polynucleotides, siRNA, shRNA or antisense RNA specific for an MS4A4, an MS4A6 or an MS4A7 receptor to treat AD in vivo or to inhibit a genus of undefined or undetermined activity of an MS4A4, an MS4A6 or an MS4A7 receptor in a subject suffering from AD in vivo.
On p. 11-13 of the response, Applicant argues that a skilled artisan would how to generate an inhibitory polynucleotide specific for an MS4A4, an MS4A6 or an MS4A7 receptor and the specification provides support for a method of treating AD using an inhibitory polynucleotide specific for an MS4A4, an MS4A6 or an MS4A7 receptor in view of the specification and cites Figure 4, section A and paragraph [0052] of US20190321443 in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2164.03, the specification provides insufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of structurally and functionally undefined or determined inhibitory polynucleotide including siRNA, shRNA, antisense RNA specific for an MS4A4, MS4A6 or MS4A7 receptor to treat AD or to inhibit a genus of undefined or undetermined activity of an MS4A4, an MS4A6 or an MS4A7 receptor in a subject suffering from AD in vivo because:
i. The structural and functional relationship or correlation between the claimed inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for inhibiting activity of MS4A4, MS4A6 or MS4A7 receptor and treatment of AD in vivo or the role or function or activity of an MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD in vivo is unknown. 
While paragraphs [0052]-[0053] generally refer to inhibitory polynucleotide of MS4A, there are no definitive structural or functional features of the claimed genus of inhibitory polynucleotide for treatment of AD or the activity or role of an MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or in a subject suffering from AD in vivo. Since the common characteristics/features of the inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for an MS4A4, MS4A6 or MS4A7 receptor for treatment of AD are unknown and the role or activity of an MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or in a subject suffering from AD in vivo is also unknown, a skilled artisan cannot envision the functional correlations of the claimed genus with the claimed invention in view of Villegas-Llerena (p.77, 1st col. MS4A cluster, table 1), Proitsi (see p. 284, 2nd col., 2nd paragraph),Karch et al. (p. 6-4;), Watts et al. (p. 1-5) and Scoles et al. (p. 1-4). 
ii. Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of an inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for inhibiting activity of MS4A4, MS4A6 or MS4A7 receptor and method of treating an animal by the administration of the inhibitory polynucleotide, siRNA, shRNA, antisense RNA requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed method or even a single species of the genus of inhibitory polynucleotide, siRNA, shRNA, antisense RNA required thereby as of the earliest effective filing date of the instant application. See MPEP 2163(II)(A)(3).
iii.  Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of “inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for MS4A4, MS4A6 or MS4A7 receptor or treating AD”, or even a single species within that genus, much less a method of treating a subject with AD by the administration of such an inhibitory polynucleotide, siRNA, shRNA, antisense RNA thereto. The experimental results described in the specification consist primarily of the characterization of MS4A family members in different cells or necklace sensory neurons. Whereas those results demonstrate that the expression levels of MS4As in GC-D+ cells are higher relative to those in OMP+ cells (Example 1), MS4A family members can be detected in necklace sensory neurons by in situ hybridization, or immunostaining (examples 4-5), MS4A proteins are capable of responding to small molecule odorants in HEK293 cells transfected with plasmids encoding GCaMP6S and N-terminal mCherry-MS4A fusion proteins (example 3) or in necklace sensory neurons (examples 6-7), they do not support a conclusion that Applicant was in possession of a method of treating AD in a subject by the administration thereto of an inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for MS4A4, MS4A6 or MS4A7 receptor or treating AD. Those results do not constitute a reduction to practice of a method of treating AD. None of HEK293 cells transfected with plasmids encoding GCaMP6S and N-terminal mCherry-MS4A fusion proteins or in necklace sensory neurons in mice are an art-accepted model of AD or an art accepted model of AD to evaluate the effects of the inhibitory polynucleotides of MS4A4, an MS4A6 or an MS4A7 receptor in pathogenesis of AD or in a subject suffering from AD in vivo in view of Tayebati (see p. 106, 1st col, 2nd paragraph) and Sarter (see p. 645, abstract).
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of inhibitory polynucleotide, siRNA, shRNA, antisense RNA specific for an MS4A4, MS4A6 or MS4A7 receptor for treating AD or inhibiting undetermined or defined activity of an MS4A4, an MS4A6 or an MS4A7 receptor in a subject suffering from AD in vivo, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 1, 17, 217 and 220-223 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.



Conclusion

9.	NO CLAIM IS ALLOWED.




10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:6
AAA43488
ID   AAA43488 standard; cDNA; 456 BP.
XX
AC   AAA43488;
XX
DT   21-AUG-2000  (first entry)
XX
DE   Mouse secreted expressed sequence tag SEQ ID NO:63.
XX
KW   Human; mouse; chicken; rat; secreted expressed sequence tag; sEST;
KW   expressed sequence tag; EST; probe; chemotactic; proliferative;
KW   immunomodulatory; haematopoietic; chemokinetic; analgesic; haemostatic;
KW   thrombolytic; antiinflammatory; cytostatic; antibacterial; antifungal;
KW   antiviral; antidiabetic; antiasthmatic; vulnerary; antiparkinsonian;
KW   antiulcer; osteopathic; neuroprotective; nootropic; antipsoriatic;
KW   cerebroprotective; anticonvulsant; antidepressant; gene therapy; vaccine;
KW   autoimmune disorder; multiple sclerosis; allergic condition;
KW   insulin dependent diabetes; asthma; myeloid cell deficiency; ulcer;
KW   lymphoid cell deficiency; burn; osteoporosis; osteoarthritis;
KW   central nervous system disorder; Alzheimer's disease; stroke;
KW   Parkinson's disease; Huntington's disease; coagulation disorder;
KW   haemophilia; thrombosis; inflammatory disorder; Crohn's disease; tumour;
KW   infection; depression; psoriasis; ss.
XX
OS   Mus musculus.
XX
CC PN   WO200021991-A1.
XX
CC PD   20-APR-2000.
XX
CC PF   15-OCT-1999;   99WO-US024206.
XX
PR   15-OCT-1998;   98US-0104436P.
XX
CC PA   (GEMY ) GENETICS INST INC.
XX
CC PI   Jacobs K,  Mccoy JM,  Lavallie ER,  Collins-Racie LA,  Evans C;
CC PI   Merberg D,  Treacy M,  Bowman MR;
XX
DR   WPI; 2000-317938/27.
XX
CC PT   Isolated polynucleotides, and encoded proteins, comprising secreted 
CC PT   expressed sequence tags (sESTs), useful for treating various disorders 
CC PT   such as autoimmune, infectious, and central nervous system disorders.
XX
CC PS   Claim 1; Page 218; 803pp; English.
XX
CC   AAA43426 to AAA45925 represent specifically claimed secreted expressed 
CC   sequence tags (sESTs), isolated from human, mouse, chicken and rat tissue
CC   sources. The sESTs can have a range of activities depending on the 
CC   tissues they were isolated from. The activities include: chemotactic; 
CC   proliferative; immunomodulatory; haematopoietic; chemokinetic; analgesic;
CC   haemostatic; thrombolytic; antiinflammatory; cytostatic; antibacterial; 
CC   antifungal; antiviral; antidiabetic; antiasthmatic; vulnerary; antiulcer;
CC   osteopathic; neuroprotective; nootropic; antiparkinsonian; antipsoriatic;
CC   cerebroprotective; anticonvulsant; and antidepressant. The sESTs can be 
CC   used for gene therapy and in vaccines. The sESTs are useful as probes for
CC   the identification and isolation of full-length cDNAs and genomic DNA 
CC   molecules which correspond to the sESTs. Proteins encoded by the sESTs 
CC   are useful in assays for determining biological activity and raising 
CC   antibodies. They may be useful for treatment of autoimmune disorders 
CC   (multiple sclerosis, insulin dependent diabetes), allergic conditions 
CC   (asthma), myeloid or lymphoid cell deficiencies, wounds, burns, ulcers, 
CC   osteoporosis, osteoarthritis, central nervous system disorders 
CC   (Alzheimer's, Parkinson's, Huntington's disease, stroke), coagulation 
CC   disorders (haemophilia, thrombosis), inflammatory disorders (Crohn's 
CC   disease), tumours, bacterial, fungal or viral infections, depression and 
CC   psoriasis. AAA45926 to AAA45931 represent linker variants which are given
CC   in the exemplification of the present invention
XX
SQ   Sequence 456 BP; 110 A; 99 C; 98 G; 149 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 100;  DB 1;  Length 456;
  Best Local Similarity   100.0%;  
  Matches  100;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 100

Qy         61 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 100
              ||||||||||||||||||||||||||||||||||||||||
Db        101 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 140

US-10-433-287-23
; Sequence 23, Application US/10433287
; Publication No. US20040137566A1
; GENERAL INFORMATION:
;  APPLICANT: Tedder, Thomas F
;  APPLICANT:  Liang, Yinghua
;  TITLE OF INVENTION: Identification of Novel Gene Family Members Expressed by
;  TITLE OF INVENTION:  Hematopoietic Cells
;  FILE REFERENCE: 180/132 PCT/US
;  CURRENT APPLICATION NUMBER: US/10/433,287
;  CURRENT FILING DATE:  2003-11-12
;  NUMBER OF SEQ ID NOS: 81
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 23
;   LENGTH: 1480
;   TYPE: DNA
;   ORGANISM: Mus musculus
;   FEATURE: 
;   NAME/KEY: cDNA
;   LOCATION: (1)..(1480)
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (107)..(787)
US-10-433-287-23

  Query Match             100.0%;  Score 100;  DB 9;  Length 1480;
  Best Local Similarity   100.0%;  
  Matches  100;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 353

Qy         61 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 100
              ||||||||||||||||||||||||||||||||||||||||
Db        354 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 393

US-11-347-766-23
; Sequence 23, Application US/11347766
; Publication No. US20060134751A1
; GENERAL INFORMATION:
;  APPLICANT: Tedder, Thomas F
;  APPLICANT:  Liang, Yinghua
;  TITLE OF INVENTION: Identification of Novel Gene Family Members Expressed by
;  TITLE OF INVENTION:  Hematopoietic Cells
;  FILE REFERENCE: 180/132 PCT/US
;  CURRENT APPLICATION NUMBER: US/11/347,766
;  CURRENT FILING DATE:  2006-02-02
;  PRIOR APPLICATION NUMBER: US/10/433,287
;  PRIOR FILING DATE: 2003-09-30
;  NUMBER OF SEQ ID NOS: 81
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 23
;   LENGTH: 1480
;   TYPE: DNA
;   ORGANISM: Mus musculus
;   FEATURE: 
;   NAME/KEY: cDNA
;   LOCATION: (1)..(1480)
;   FEATURE: 
;   NAME/KEY: CDS
;   LOCATION: (107)..(787)
US-11-347-766-23

  Query Match             100.0%;  Score 100;  DB 22;  Length 1480;
  Best Local Similarity   100.0%;  
  Matches  100;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 TGGCAAATCTATCTTCTGAACCACTCATTTCTGTGGTCTTAATGGCTCCAATTTGGGGAC 353

Qy         61 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 100
              ||||||||||||||||||||||||||||||||||||||||
Db        354 CAATAATGTTCATTGTCTCAGGATCCCTGTCAATTGCAGC 393


11.	This application contains claims 218-219 drawn to an invention nonelected with traverse in the reply filed on 11/25/19.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
May 25, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649